          Case 5:19-cv-03058-SAC Document 9 Filed 06/26/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



ALLEN DULANEY, JR.,

                                       Plaintiff,

               v.                                             CASE NO. 19-3058-SAC


ANGELA WEEKS, et al.,

                                       Defendants.



                                MEMORANDUM AND ORDER


       This matter is a civil rights action filed pursuant to 42 U.S.C. § 1983. By order dated

September 17, 2019, the Court directed Plaintiff to show cause why his complaint should not be

dismissed. (See Memorandum and Order to Show Cause, ECF No. 6). The Court found that

Plaintiff’s claims were barred by the Heck doctrine, that three defendants were subject to dismissal,

and that Plaintiff had failed to state a claim for malicious prosecution. Before the Court is

Plaintiff’s response (ECF No. 7) to the show cause order.

       In his response, Plaintiff argues none of the defendants should be dismissed because they

were all responsible as part of the Geary County Drug Operations Group for the alleged

constitutional violations arising from the placement of a tracking device on Plaintiff’s vehicle. Mr.

Dulaney does not address the Heck bar.

       In the show cause order, the Court explained the Heck doctrine and concluded by directing

Plaintiff that unless he could show either (1) that his convictions did not result from evidence

obtained pursuant to the GPS tracking device after March 24, 2017, or (2) that his convictions had

                                                    1
          Case 5:19-cv-03058-SAC Document 9 Filed 06/26/20 Page 2 of 2




already been invalidated, the complaint was subject to dismissal as premature under Heck v.

Humphrey, 512 U.S. 477, 486-87 (1994). Plaintiff made no such showing.

       Because Plaintiff’s claims are premature under the principles of Heck v. Humphrey, his

complaint must be dismissed under 28 U.S.C. § 1915A and 28 U.S.C. § 1915(e).



       IT IS THEREFORE ORDERED that Plaintiff’s complaint is dismissed without

prejudice as premature under the Heck doctrine.



       IT IS SO ORDERED.

       DATED: This 26th day of June, 2020, at Topeka, Kansas.



                                            s/_Sam A. Crow_____
                                            SAM A. CROW
                                            U.S. Senior District Judge




                                                  2
